DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “406”, “411”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  “pivotal” in Line 17 should be “pivotally”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “one single road stick”.  It is not clear if the “one single road stick” is different from the “road sticks” recited in Line 1 of the claim.  For examination purposes “one single road stick” is being interpreted as ‘one single of said road sticks’.  
Claim 8 recites the limitation “and configured to pile one single road stick down into the ground while the vehicle is in motion” in lines 8-10, which is almost a repeat of the limitation immediately preceding it.  It is not clear if this limitation is meant to be different and it is not clear if the “one single road stick” is meant to be ‘another single road stick’.
Claim 8 recites the limitation “a loading frame having a rear end and a front end arranged to be positioned on a loading platform or trailer coupling on the vehicle, the loading frame having a loading platform”.  It is not clear if the first recitation of “loading platform” is on a vehicle or only the trailer coupling is on a vehicle.  Also it is not clear if the second recitation of “loading platform” is in addition to or referring to the first recitation of “loading platform”.  For examination purposes “a loading frame having a rear end and a front end arranged to be positioned on a loading platform or trailer coupling on the vehicle, the loading frame having a loading platform” is being interpreted as ‘a loading frame having a rear end and a front end arranged to be positioned on a vehicle platform or trailer coupling on the vehicle, the loading frame having a loading platform’.
Claim 8 recites “a stick” in Line 21 of the claim and numerous times after in claim 8 and the dependent claims.  It is not clear if “a stick” is referencing or in addition 20 “road sticks” recited in Line 1 of the claim.  It is not clear if “stick” is singular as recited in Line 21 or if it is plural as recited in Line 1.  For examination purposes “a stick” recited in Line 21 of the claim and numerous times after in Claim 8 and its dependent claims is being interpreted as ‘a stick of said road sticks’.
Claim 9 recites the limitation “a hole in the upper surface” in Lines 4-5.  It is not clear if “a hole in the upper surface” is referencing the “numerous holes” in Line 3 of the claim or not.  For examination purposes “a hole in the upper surface” is being interpreted as ‘a hole of said numerous holes in the upper surface’.
Claims 17 and 17 recite the limitation “a beam” in Line 2.  It is not clear if “a beam” is in addition to or referencing the “beam” recited in Claim 8, Line 19 of the claim.  For examination purposes “a beam” is being interpreted as ‘a second beam’.
The remaining claims are rejected because they depend on a rejected claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  “Councell, Jr., Cartner and Deike teach a vehicle with a device for inserting sticks into the ground.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652